Citation Nr: 1145581	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  While the Veteran currently resides in Georgia, it appears that the St. Petersburg RO still retains jurisdiction over the matter as the claims file does not yet indicate a permanent transfer of the record.

In July 2010, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Competent, credible evidence indicates that the Veteran experienced in-service noise exposure, and that the Veteran has had ringing in his ears since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  Given the full grant of benefits contained herein, any discussion of the VCAA is unnecessary.

The Veteran in this case seeks service connection for tinnitus.  He contends he was exposed to acoustic trauma while serving on active duty as a heavy motor transport operator.  He also contends he was exposed to excessive noise from helicopters, heavy equipment, and airplanes during loading and unloading operations, as well as combat noise, including bomb blasts, mortar fire, machine guns, small arms fire, and explosions.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
Here, there is evidence of a confirmed diagnosis of tinnitus, documented, for example, on VA examination on October 2007.  As such, the first element of service connection has been met.

Furthermore, notwithstanding the lack of medical evidence documenting tinnitus during service, the Board finds that the Veteran suffered from excessive noise exposure during military service.  Significantly, in the November 2007 rating decision that is the subject of this appeal, the RO conceded the presence of in-service combat noise exposure.  In fact, service connection for bilateral hearing loss was awarded on this basis.  Moreover, the record indicates that the Veteran's military occupational specialty (MOS) in the Army was heavy motor and transport operator.  The United States Department of Defense (DOD) has established lists of military occupational specialties and the corresponding probability of hazardous noise exposure for each branch of the Armed Services.  Here, the Veteran's MOS has been classified as one with moderate hazardous noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  For all of these reasons, in-service noise exposure is clearly established.

While the October 2007 VA examiner was unable to offer a nexus opinion, the Board finds that a remand for an additional medical opinion is unnecessary.  Here, the Veteran's tinnitus has been confirmed on VA examination, his service personnel records support the in-service incurrence, of noise exposure, and the Veteran has testified that he has experienced tinnitus since his separation from service.  Lay evidence concerning a continuity of symptoms after service, if credible, is ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).    Here, the Veteran's statements have been internally consistent, consistent in the medical record, and are facially plausible.  In short, the Board finds that the Veteran is competent to report his symptoms since service and that his statements are credible. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   For all of these reasons, the Board concludes that service connection for tinnitus is justified.


ORDER

Service connection for tinnitus is granted.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


